oo on DW EO ee DW NY

Dh Bb BD BH KH HN DH HN HN MR rR Be RB RB PE Ee Ee
on TO NH OBR WO NH YK CO CO Os DBD A FP WO NH KH OS

 

UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA, 2:19-CR-122-JCM-BNW

Plaintiff,
Vv.
GEORGE STONE,
Defendant.

Case 2:19-cr-00122-JCM-BNW Document 44 Filed 08/12/20 Page 1 of 5

 

____FILED RECEIVED
___ ENTERED _____ SERVED OW
COUNSEL/PARTIES OF RECORD

AUG 12 2020

 

~ CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

DEPUTY

 

 

DISTRICT OF NEVADA

Final Order of Forfeiture

 

 

 

 

criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture
Allegation of the Criminal Indictment and shown by the United States to have the requisite
nexus to the offense to which George Stone pled guilty. Criminal Indictment, ECF No. 1;
Change of Plea, ECF No. 31; Plea Agreement, ECF No. 32; Preliminary Order of

Forfeiture, ECF No. 33.

subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).
This Court finds the United States published the notice of forfeiture in accordance

 

with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from February 21, 2020, through March 21, 2020, notifying all potential third
parties‘of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

ECF No. 34-3, p.2.

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by George Stone to the

(This Court finds that the United States may amend this order at any time to add

 

 

 

 
oOo won Dn aA FR WO NH

NB bh Bb KH DH HW KH KH NO Re RF Ke Re RRP Re ee RS
oN NTN UN PSP WwW NS KH CO ODO OH WO OH FP WO NH KF S&S

 

 

Case 2:19-cr-00122-JCM-BNW Document 44 Filed 08/12/20 Page 2 of 5

their rig

No. 37

persona

Notice.

 

This Court finds the United States notified known third parties by persona! service of

tht to petition the Court. Notice of Filing Service of Process — Personal Service, ECF

On March 5 and March 9, 2020, the United States Marshals Service attempted to
ully serve Loan Stone with copies of the Preliminary Order of Forfeiture and the
Notice of Filing Service of Process — Personal Service Exhibits, ECF No. 37-1, p. 3.
On March 30, 2020, the United States Marshals Service personally served Loan

Stone with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing

Service

of Process — Personal Service Exhibits, ECF No. 37-1, p. 4.

This Court finds no petition was filed herein by or on behalf of any person or entity

and the time for filing such petitions and claims has expired.

and the

This Court finds no petitions are pending with regard to the property named herein

time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

all possessory rights, ownership rights, and all rights, titles, and interests in the property

hereina
Fed. R
924(d)(

 

ifter described are condemned, forfeited, and vested in the United States pursuant to
Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

according to law:
1. Founding Fathers Armory Model 3GComp-MV, S/N: 2FA60805;
2. Colt Model Official Police .38 Special Revolver, S/N: 893941;

aspian Arms Model 1911 .38 Super Pistol with eight magazines, S/N: KITTI73;
ine rounds of Aguila .38 Super ammunition;

olt Model Automatic .380-cal. Pistol with one magazine, S/N: 58115;

aurus Model “The Judge” .45-cal revolver, S/N: BX712597;

olt Model Cobra .38-cal revolver, S/N: 99970M;

Z Model 75SP01 9mm pistol with one magazine, S/N: A373519;

mith & Wesson Model 586-3 .357 cal. Revolver, S/N: BPT4261;
2

 

 

 
4
, Y

Oo On DO UU FF WD! HK

hm bo Bb BR BH BH HO KH HNO RH RH RR Se RO Fe OREO ES
oOo nN OO ON UB BD NK ODO ODO CO HTD DH FP WD NY KF OC

 

 

Case 2:19-cr-00122-JCM-BNW Document 44 Filed 08/12/20 Page 3 of 5

10. Ki ber Model 1911 .45-cal. Pistol with one magazine, S/N: ALT0014;
11. Glock model 30 .45-cal. Pistol with two magazines, S/N: FPW661;
12. FNH USA Model FNX-45 .45-cal pistol with three magazines, S/N: FX3U073061;
13. Smith & Wesson Model M&P Shield 9mm pistol with three magazines, S/N:
J0880;
14. Colt Government Model 9mm pistol with two magazines, S/N: 9CCU01157;
15. Smith & Wesson Model 67-1 .38 special revolver, S/N: 33K 4105;
16. Smith & Wesson Model 64-1 .38 special revolver, S/N: 1D18628;
17. Colt Model MK4 .380-cal. Pistol with three magazines, S/N: MS10334;
18. Sig Sauer Model P224 .40-cal. Pistol with two magazines, S/N: 50E000450;
19, . NH Model FNP-45 .45-cal. Pistol with three magazines, S/N: 61DZZ04323;
20. Taurus Model Tracker .22-cal. Pistol, S/N: FW676833;
21. Glock Model 19 9mm pistol with three magazines, S/N: BGUP705;
22. Glock Model 17 9 mm pistol one magazine, S/N: BGSB028;
23. Century International Arms Model 6P1975 7.62x39mm rifle, S/N: GP7507378;
24. Smith & Wesson Model 945 Performance .45-cal pistol, S/N: LEW0613;
25. 22 rounds of assorted .45-cal. Ammunition;
26. Spikes Tactical Model ST15 .223-cal pistol with one magazine, S/N: NSL114410;
27. Colt Model Mustang Pocket Lite .380-cal pistol with one magazine, S/N: PL45970;
28. Astra Model Club 6.35 mm pistol, S/N: 950617;
29. Magnum Research Model Desert Eagle .50-cal pistol with one magazine, S/N:
DK0037083;
30. Kimber Model Grand Raptor .45-cal pistol with one magazine, S/N: K197565;
31. Colt Model 1911 .45-cal pistol with one magazine, S/N: 79190G70;
32. Marlin Model 336 .30-30-cal rifle, S/N: M14858;
33. Smith & Wesson Model Bodyguard .380-cal pistol with one magazine, S/N:
BZ0664;

34, Six rounds of federal .380-cal. Ammunition; and
| 3

 

 

 
h—

Case 2:19-cr-00122-JCM-BNW Document 44 Filed 08/12/20 Page 4 of 5

35. | olt Government Model .38 super pistol with two magazines, S/N: 38SCC1721
(all of which constitutes property).

TIS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be

disposed of according to law.
|

co ON DO UH SF WH NW

DO bh DH KH HO KH HO NO HN KH KH KH KF KF Fe Fe OSs S|
oO NN DW OO BP WO NYO S& DT O CO HN DA TA FP WH NY KF &

copies of this Order to all counsel of record

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

DATED fees [4 , 2020.
e AS Q yee

ABLE JAMES C. MAHAN
ATES DISTRICT JUDGE

 
  
 

 

 

 

 

 

 
+
+

Co Oo HN DO A PEP WD HK

Bb Bb BN BD BH BH HO KH HO KF KE RF RP Re ROS Sl elle
on KN NH BR WOW HY Se CO 6 Oo AQ DB A BP W LH KF CO

 

 

Case 2:19-cr-00122-JCM-BNW Document 44 Filed 08/12/20 Page 5 of 5

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

May 18, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 

 

 

 

 
